Case 12-41335        Doc 34     Filed 10/18/18     Entered 10/18/18 16:18:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 41335
         Michael J LOONEY
         Colleen E POLLARD-LOONEY
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/18/2012.

         2) The plan was confirmed on 01/14/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/11/2018.

         5) The case was Dismissed on 03/01/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-41335             Doc 34   Filed 10/18/18    Entered 10/18/18 16:18:22                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $73,923.28
           Less amount refunded to debtor                            $3.85

 NET RECEIPTS:                                                                                     $73,919.43


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $3,059.29
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,559.29

 Attorney fees paid and disclosed by debtor:                  $1,000.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                    Secured       10,682.00     10,682.67        10,682.67            0.00       0.00
 Department Stores National Bank   Unsecured         101.00        100.54           100.54          92.66       0.00
 Department Stores National Bank   Unsecured         821.35        863.05           863.05        806.99        0.00
 Discover Bank                     Unsecured      7,681.53       7,706.53         7,706.53      7,205.91        0.00
 eCast Settlement Corporation      Unsecured      3,950.00       3,940.54         3,940.54      3,684.56        0.00
 FIA Card Services                 Unsecured      8,902.00       8,875.81         8,875.81      8,299.24        0.00
 Ophrys LLC                        Unsecured     19,993.00     19,993.60        19,993.60      18,694.82        0.00
 Portfolio Recovery Associates     Unsecured      2,443.57       2,476.64         2,476.64      2,315.76        0.00
 Portfolio Recovery Associates     Unsecured      9,782.00       9,782.80         9,782.80      9,147.31        0.00
 Portfolio Recovery Associates     Unsecured     14,408.00     14,977.97        14,977.97      14,005.00        0.00
 Quantum3 Group                    Unsecured      1,212.00       1,266.06         1,266.03      1,183.79        0.00
 Quantum3 Group                    Unsecured         348.00        348.98           348.98        323.97        0.00
 Quantum3 Group                    Unsecured         706.77        748.26           748.26        699.65        0.00
 Quicken Loans                     Secured      143,794.00    144,068.78       144,068.78            0.00       0.00
 Quicken Loans                     Secured             0.00        350.00           350.00           0.00       0.00
 Rogers & Hollands Jewelers        Secured        1,900.48       1,900.48         1,900.48      1,900.48        0.00
 Schottler & Associates            Priority       2,500.00            NA               NA            0.00       0.00
 Wells Fargo Dealer Services       Secured       12,818.00     12,856.36        12,856.36            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-41335        Doc 34      Filed 10/18/18     Entered 10/18/18 16:18:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $144,068.78              $0.00              $0.00
       Mortgage Arrearage                                   $350.00              $0.00              $0.00
       Debt Secured by Vehicle                           $23,539.03              $0.00              $0.00
       All Other Secured                                  $1,900.48          $1,900.48              $0.00
 TOTAL SECURED:                                         $169,858.29          $1,900.48              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $71,080.75         $66,459.66              $0.00


 Disbursements:

         Expenses of Administration                             $5,559.29
         Disbursements to Creditors                            $68,360.14

 TOTAL DISBURSEMENTS :                                                                     $73,919.43


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/18/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
